             Case 5:20-cv-00240 Document 1 Filed 02/27/20 Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

GRANDMA’S HOUSE CHILD CARE, LLC     §
AMANDA TATUM, DOUGLAS COATS and     §
STELLA SUE COATS                    §
                                    §
    Plaintiffs                      §
                                    §                         Civil Action no: 5:20-cv-240
vs.                                 §
                                    §
WESTERN WORLD INSURANCE GROUP, INC. §
                                    §
    Defendant.                      §


                          DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant Western World Insurance Company, incorrectly named herein as “Western

World Insurance Group, Inc.,” files this Notice of Removal.

       1.      Plaintiff Grandma’s House Child Care, LLC is now and at the time suit was filed

was a citizen of the State of Texas. (Appendix page 015, ¶3.)

       2.      Plaintiff Amanda Tatum is now and at the time suit was filed was a citizen of the

State of Texas. (Appendix page 015, ¶4.)

       3.      Plaintiff Douglas Coats is now and at the time suit was filed was a citizen of the

State of Texas. (Appendix page 016, ¶5.)

       4.      Plaintiff Stella Sue Coats is now and at the time suit was filed was a citizen of the

State of Texas. (Appendix page 016, ¶6.)

       5.      Intervener Elizabeth Wong, as parent and next friend of M.J. a minor child, is now

and at the time suit was filed was a citizen of the State of Texas. (Appendix page 006, ¶3.)

       6.      Defendant Western World Insurance Company is now a corporation incorporated

in the State of New Hampshire and with its principal place of business in New Jersey, and at the


                                               -1-
               Case 5:20-cv-00240 Document 1 Filed 02/27/20 Page 2 of 3


time suit was filed was a corporation incorporated in the State of New Hampshire and with its

principal place of business in New Jersey. (Appendix page 024.)

         7.     Because Plaintiff is now and was a citizen of Texas when suit was filed, and because

Defendant Western World is now and was at the time suit was filed a citizen of New Hampshire

and New Jersey, complete diversity of citizenship exists among the parties.

         8.     Defendant Western World files this Notice of Removal within 30 days of the date

that the Defendant was notified of service of the suit. (See Appendix page 011.)

         9.     The amount in controversy exceeds $75,000.00, exclusive of interests and costs.

(See Appendix page 015, ¶2.)

         10.    Because complete diversity of citizenship exists among the parties, and because the

amount in controversy exceeds $75,000.00 exclusive of interests and costs, this action is

removable under 28 U.S.C. §§ 1332 and 1441.

         11.    Venue is proper in the present Court pursuant to 28 U.S.C. 1441(a), because the

U.S. District Court for the Western District of Texas, San Antonio Division, embraces the

81st/218th District Court, Wilson County Texas, where the State Court Action was originally filed

and where the alleged loss occurred.

         12.    True and correct copies of the state court filings to date are attached to this Notice.

(See Appendix pages 001 - 023.)

                                           CONCLUSION

         By this Notice of Removal, Defendant does not waive any objections it may have as to

service, jurisdiction or venue or any other defenses or objections it may have to this action, except

as expressly herein admitted, and Western World expressly reserves all defenses, motions and

pleas.




                                                 -2-
             Case 5:20-cv-00240 Document 1 Filed 02/27/20 Page 3 of 3


                                            Respectfully submitted,


                                      By:      s/Robert G. Hogue
                                            Robert G. Hogue
                                            State Bar No. 09811050
                                            ROBERT G. HOGUE, P.C.
                                            Highland Park Place
                                            4514 Cole Avenue, Suite 600
                                            Dallas, Texas 75205-4193
                                            Phone: (214) 559-7107
                                            Fax: (214) 559-7101
                                            email: robhogue@msn.com

                                            COUNSEL FOR DEFENDANT
                                            WESTERN WORLD INSURANCE COMPANY




                             CERTIFICATE OF SERVICE

        I hereby certify that on February 27, 2020, the foregoing document was served on counsel
of record for the parties as follows:

       Mr. Nohl Bryant                                     Via e-service
       Bryant Law, PC
       111 Olmos Dr.
       San Antonio, Texas 78212
       nohl.bryant@bryantlawpc.com

       COUNSEL FOR PLAINTIFFS

       Jerry A. Gibson                                     Via e-service
       Stanley Bernstein
       George LeGrand
       LeGrand & Bernstein
       2511 North St. Mary’s Street
       San Antonio, Texas 78212

       COUNSEL FOR INTERVENERS

                                            By:           s/Robert G.      Hogue
                                                      Robert G. Hogue




                                              -3-
